This is an appeal from an order of the District Court of McLennan County adjudging appellant in contempt for his refusal to answer certain questions when a witness before the grand jury. It is made to appear by an admission of the Assistant Attorney General on file herein, that since the appeal herein was perfected the appellant duly appeared before said grand jury and gave testimony, and thereby purged himself of said contempt. This being true, there is no further need for action herein, and it is moved that this appeal be dismissed. The State's motion to dismiss the appeal is granted.
Dismissed.